Citation Nr: 1828259	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-40 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for bleeding gums.

4.  Entitlement to service connection for abnormal weight loss.

5.  Entitlement to service connection for nose bleeds.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for loss of hair.

8.  Entitlement to service connection for a blood disorder.

9.  Entitlement to service connection for short-term memory loss.

10.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a tonsillectomy.

11.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a heart disorder.

12.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a skin disorder.

13.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disorder.

14.  Entitlement to service connection for dizziness.

15.  Entitlement to service connection for voice hoarseness.

16.  Entitlement to service connection for fibromyalgia.  

17.  Entitlement to service connection for irritable bowel syndrome, to include bladder symptoms, constipation, and diarrhea.

18.  Entitlement to service connection for chronic fatigue syndrome (CFS).

19.  Entitlement to service connection for hypertension.

20.  Entitlement to service connection for a bilateral knee disorder.

21.  Entitlement to service connection for a septum disorder.

22.  Entitlement to service connection for a headache disorder, to include as secondary to service connected sinusitis.

23.  Entitlement to service connection for obstructive sleep apnea (OSA).

(The issues of entitlement to increased ratings for gastroesophageal reflux disease and sinusitis are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1988 to May 1991, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hypertension, a bilateral knee disorder, a septum disorder, a headache disorder, and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2017 Board hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claims for an eye disorder, a dental disorder, bleeding gums, abnormal weight loss, nose bleeds, high cholesterol, loss of hair, a blood disorder, and short-term memory loss.

2.  A February 2004 rating decision denied the Veteran's claim of entitlement to service connection for a tonsillectomy; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the February 2004 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a tonsillectomy.

3.  A September 2007 Board decision denied the Veteran's claim of entitlement to service connection for a heart disorder and a skin disorder; and evidence obtained since the March 2009 Board decision does not raise a reasonable possibility of substantiating the claims for service connection for a heart disorder or a skin disorder.

4.  A March 2009 Board decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder; and evidence obtained since the March 2009 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

5.  The Veteran is not shown to have a chronic dizziness disorder, a chronic voice hoarseness disorder, fibromyalgia, IBS, or CFS.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the service connection claim for an eye disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the increased rating claim for a dental disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the increased rating claim for bleeding gums have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the increased rating claim for abnormal weight loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the service connection claim for nose bleeds have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the service connection claim for high cholesterol have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the service connection claim for loss of hair have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the service connection claim for a blood disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the service connection claim for short-term memory loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

10.  The February 2004 rating decision which denied entitlement to service connection for a tonsillectomy is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

11.  New and material evidence has not been submitted, and the Veteran's claim for service connection a tonsillectomy is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

12.  The September 2007 Board decision which denied entitlement to service connection for a heart disorder is final. 38 U.S.C. § 7104(b) (2000); 38 C.F.R. § 20.1100 (2007).

13.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a heart disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

14.  The September 2007 Board decision which denied entitlement to service connection for a skin disorder is final. 38 U.S.C. § 7104(b) (2000); 38 C.F.R. § 20.1100 (2007).

15.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a skin disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

16.  The March 2009 Board decision which denied entitlement to service connection for a lumbar spine disorder is final. 38 U.S.C. § 7104(b) (2000); 38 C.F.R. § 20.1100 (2008).

17.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a lumbar spine disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

18.  The criteria for service connection for dizziness have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

19.  The criteria for service connection for voice hoarseness have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

20.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

21.  The criteria for service connection for IBS have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

22.  The criteria for service connection for CFS have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, at the August 2017 Board hearing, the Veteran expressly withdrew his appeal with regard to the issues of service connection for an eye disorder, a dental disorder, bleeding gums, abnormal weight loss, nose bleeds, high cholesterol, loss of hair, a blood disorder, and short-term memory loss.  The Veteran withdrew the above appeals prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.

Reopening Claims
	
New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Tonsillectomy

In August 2003, the Veteran filed a claim seeking service connection for a tonsillectomy, which he asserted was due to his active service.  His claim was denied in a February 2004 rating decision, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to this issue within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

At the time of the February 2004 rating decision, the evidence of record showed that the Veteran underwent a tonsillectomy in October 1995, which is about four years after his separation from service, and his claim was denied as his tonsillectomy manifested after his separation from service.

In a statement received in May 2009, the Veteran sought to have his previously denied claim for a tonsillectomy reopened asserting that his tonsillectomy was due to his active service.

At the August 2017 Board hearing, the Veteran testified that due to sinus issues, he eventually had to have his tonsils removed.

The medical evidence dated after February 2004 consists of additional VA treatment records and private treatment records.  However, the new medical records do not document any sort of nexus between the Veteran's tonsillectomy and his active service; and records simply showing continued treatment for symptoms do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is not new in that it was already known at the time of the previous denial that the Veteran had undergone a tonsillectomy, and the evidence is not material in that it does not suggest a nexus between the Veteran's tonsillectomy and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since the September 2007 Board decision clearly does not reach that threshold.  See Shade, 24 Vet. App. 110, 118.  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

Accordingly, the request to reopen the previously denied claim of service connection for a tonsillectomy is denied.

Heart Disorder and Skin Disorder

In August 2003, the Veteran filed a claim seeking service connection for a heart spine disorder and a skin disorder, which were denied by a September 2007 Board decision.  That decision is final.  See 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

At the time of the September 2007 Board decision, the evidence of record included service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran asserted that his heart disorder began during his active service and skin disorder was due to exposure to various elements in Southwest Asia.  From a review of the decision, it is clear that the Board was familiar with the Veteran's assertion that his heart disorder and skin disorder were due to his active service.  However, the Board found that the evidence did not show that the Veteran's heart disorder and skin disorder were due to his active service.

In September 2007, the Veteran filed a motion for reconsideration of the September 2007 Board decision.  In July 2008, the Board denied the Veteran's motion for reconsideration.

In a statement received in May 2009, the Veteran sought to have his previously denied claim for a skin disorder reopened asserting that his skin disorder was due to his active service.

In a statement received in September 2011, the Veteran sought to have his previously denied claim for a heart disorder reopened asserting that his heart disorder was due to his active service.

At the August 2017 Board hearing, the Veteran testified that his heart disorder and skin disorder began during his active service.

The medical evidence dated after September 2007 consists of additional VA treatment records and private treatment records.  However, the new medical records do not document any sort of nexus between the Veteran's current heart disorder or skin disorder and his active service; and records simply showing continued treatment for symptoms do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is not new in that it was already known at the time of the previous denial that the Veteran had a heart disorder and skin disorder, and the evidence is not material in that it does not suggest a nexus between the Veteran's currently diagnosed heart disorder or skin disorder and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since the September 2007 Board decision clearly does not reach that threshold.  See Shade, 24 Vet. App. 110, 118.  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

Accordingly, the request to reopen the previously denied claims of service connection for a heart disorder and a skin disorder are denied.

Lumbar Spine Disorder

In August 2003, the Veteran filed a claim seeking service connection for a lumbar spine disorder, which was denied by a March 2009 Board decision.  That decision is final.  See 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

At the time of the March 2009 Board decision, the evidence of record included service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran asserted that his lumbar spine disorder was due to a six foot fall from a vehicle.  From a review of the decision, it is clear that the Board was familiar with the Veteran's assertion that his lumbar spine disorder was due to his active service.  However, the Board found that the evidence did not show that the Veteran's lumbar spine disorder was due to his active service.

In a statement received in August 2009, the Veteran sought to have his previously denied claim for a lumbar spine disorder reopened asserting that he injured his back during active service.

At the August 2017 Board hearing, the Veteran testified that he injured his back from falling off a vehicle.

The medical evidence dated after March 2009 consists of additional VA treatment records and private treatment records.  However, the new medical records do not document any sort of nexus between the Veteran's current lumbar spine disorder and his active service; and records simply showing continued treatment for back symptoms do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele, 6 Vet. App. 59, 62. 

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is not new in that it was already known at the time of the previous denial that the Veteran had a lumbar spine disorder, and the evidence is not material in that it does not suggest a nexus between the Veteran's currently diagnosed lumbar spine disorder and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since the March 2005 Board decision clearly does not reach that threshold.  See Shade, 24 Vet. App. 110, 118.  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

Accordingly, the request to reopen the previously denied claim of service connection for a lumbar spine disorder is denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 -81836 (Dec. 29, 2011 ).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i)(B).


Dizziness, Voice Hoarseness, Fibromyalgia, IBS, and CFS

The Veteran filed his service connection claims in December 2013, which were denied by an April 2014 rating decision.  The Veteran has asserts that these assertions are due to his active service.

The Veteran's STRs do not show complaints, treatment, or diagnoses for any of the above assertions. 

The Veteran's treatment records do not show any diagnoses of a chronic dizziness disorder, voice hoarseness disorder, fibromyalgia, IBS, or CFS.

The Veteran testified that dizziness and voice hoarseness were due to his active service.  However, the Veteran did not indicate any disorder that caused these symptoms.  The Veteran testified that he was told he had symptoms of fibromyalgia, but also testified that he had never been diagnosed with fibromyalgia.  The Veteran testified that his IBS was secondary to his service connected disabilities.  The Veteran testified that he had not been diagnosed with CFS but had problems with fatigue.

The Veteran has not submitted any medical evidence supporting his assertion that he has a diagnosis of a chronic dizziness disorder, a voice hoarseness disorder, fibromyalgia, IBS, or CFS, or that any of these assertions are due to or the result of his active service.

As such, the record does not show any current diagnosis of a chronic dizziness disorder, a chronic voice hoarseness disorder, fibromyalgia, IBS, or CFS.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claims and entitlement to service connection for a chronic dizziness disorder, a chronic voice hoarseness disorder, fibromyalgia, IBS and CFS are denied.


ORDER

The appeal of the claim for entitlement to service connection for an eye disorder is dismissed.

The appeal of the claim for entitlement to an increased rating for a dental disorder is dismissed.

The appeal of the claim for entitlement to an increased rating for bleeding gums is dismissed.

The appeal of the claim for entitlement to an increased rating for abnormal weight loss is dismissed.

The appeal of the claim for entitlement to an increased rating for nose bleeds is dismissed.

The appeal of the claim for entitlement to an increased rating for high cholesterol is dismissed.

The appeal of the claim for entitlement to an increased rating for loss of hair is dismissed.

The appeal of the claim for entitlement to an increased rating for a blood disorder is dismissed.

The appeal of the claim for entitlement to an increased rating for short-term memory loss is dismissed.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a tonsillectomy is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a heart disorder is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a skin disorder is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a lumbar spine disorder is not reopened.

Service connection for dizziness is denied.

Service connection for voice hoarseness is denied.

Service connection for fibromyalgia is denied.

Service connection for IBS is denied.

Service connection for CFS is denied.


REMAND

Regarding the Veteran's service connection claim for hypertension, the Veteran asserts that his hypertension began during his active service.   He testified that he was prescribed hypertension medications during his active service.  His STRs show that in November 1988, his blood pressure was 120/88.  In April 1989, his blood pressure was 100/88.  In April 1991, his blood pressure was 132/88.  Treatment records after his separation from service show that in June 1993, his blood pressure was 138/90.  As such, a VA examination with an opinion on etiology for the Veteran's hypertension is warranted.

Regarding the Veteran's service connection claim for a bilateral knee disorder, the Veteran asserts that his bilateral knee disorder is due to his active service.  His STRs show that he experienced a knee injury in January 1990.  He treated for continued knee pain in February 1990.  As such, a VA examination is necessary to determine whether the Veteran's bilateral knee disorder had its onset in service.

Regarding the Veteran's service connection claim for a deviated septum, the Veteran asserts that his deviated septum is due to surgeries he underwent for his service connected sinusitis.  As such, an opinion on etiology for the Veteran's deviated septum disorder is needed.

Regarding the Veteran's service connection claim for a headache disorder, the Veteran asserts that his headache disorder is due to his active service.  He also asserts that his headache disorder is secondary to his service connected sinusitis.  The Veteran's STRs show that he treated for headaches during his active service in December 1989 and May 1990.  While the Veteran was afforded a VA examination for his headache disorder in January 2014, the VA examiner did not offer an opinion regarding etiology.  As such, an opinion on etiology for the Veteran's headache disorder is needed.

Regarding the Veteran's service connection claim for OSA, he asserts that his OSA is due to his active service.  Approximately 10 years after separating from service in January 2011, he was diagnosed with OSA.  His wife, a registered nurse, reported that the Veteran had multiple apneic episodes during the night.  A fellow soldier reported that the Veteran would snore and appear as if he stopped breathing.  While VA examiners have opined that the Veteran's OSA was less likely than not related to service, none of the examiner discussed the statements of the Veteran, his wife, or fellow soldier.  As such, a new VA examination with an opinion on etiology for the Veteran's OSA is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner should diagnose any current  hypertension and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any hypertension either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

The examiner should address the Veteran's blood pressure readings throughout his active duty.

2.  Schedule the Veteran for a VA examination.  The examiner should diagnose any bilateral knee disorder, and then should answer the following question:  Is it at least as likely as not (50 percent or greater) that any current bilateral knee disorder either began during or was otherwise caused by the Veteran's active service?  Why or why not?

The examiner should address the Veteran's complaints of knee symptoms during his active service.

3.  Obtain a medical opinion to address the following question (if an opinion cannot be provided without an examination, one should be provided):

a.  Is it at least as likely as not (50 percent or greater) that any deviated septum was caused by a service connected disability (specifically the Veteran's service connected sinusitis)?  Why or why not?

b.  Is it at least as likely as not (50 percent or greater) that any deviated septum was aggravated (i.e. made worse) by a service connected disability to include sinusitis?  Why or why not?

If aggravation is found, the examiner should attempt to establish the baseline level of severity of the nonservice-connected disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

4.  Obtain a medical opinion to address the following question (if an opinion cannot be provided without an examination, one should be provided):

a.  Is it at least as likely as not (50 percent or greater) that any headache disorder was caused by a service connected disability (specifically the Veteran's service connected sinusitis)?  Why or why not?

b.  Is it at least as likely as not (50 percent or greater) that any headache disorder was aggravated (i.e. made worse) by a service connected disability to include sinusitis?  Why or why not?

If aggravation is found, the examiner should attempt to establish the baseline level of severity of the nonservice-connected disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

5.  Schedule the Veteran for a VA examination to assess the etiology of his obstructive sleep apnea (OSA).  The examiner should opine as to whether is it at least as likely as not (50 percent or greater) that OSA either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

The examiner should address the lay statements of the Veteran, his wife, a registered nurse, and a fellow soldier regarding OSA symptoms during his active service.  Specifically, the reports of snoring and cessation of breathing.

6.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


